Case 1:19-cv-06347-GBD-KNF Document 36-1 Filed 11/15/19 Page Lof1

i
amet

 

 

 

SEDC SDNY i
DOCUMENT
UNITED STATES DISTRICT COURT CALLY FILED} :
ELECTRONICA
SOUTHERN DISTRICT OF NEW YORK

DOC fn |

 

B

Rareartasee pete

 

 

 

\) DAFE FILED: NOV 18.2019.
Jasmin Larian, LLC : Le
Plaintiff, : 1:19-cv-06347
-V- .
ORDER TRANSFERRING
Joseph D’ Arezzo, Inc. VENUE.
Defendant.
Xx

 

For good cause shown, and upon the stipulation of the parties, it is hereby ordered that this
case is transferred to the United States District Court for the Central District of California located at

350 w. Ist Street, Los Angeles, CA. 90012.

SO ORDERED.

Dated: ‘NOV é an Go Bhs B Ruse

O.& .Gédrge B. Daniels

 

United States District Judge
